 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH BIVINS,                                      No. 2:16-cv-0389 MCE KJN P
12                         Plaintiff,
13           v.                                          ORDER
14   DR. JEU, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se, in this civil rights action for relief pursuant

18   to 42 U.S.C. § 1983. On February 27, 2019, plaintiff filed an opposition to defendant Borges’

19   answer to plaintiff’s second amended complaint.

20           Rule 7(a) of the Federal Rules of Civil Procedure provides:

21           (a) Pleadings. Only these pleadings are allowed:

22                   (1) a complaint;

23                   (2) an answer to a complaint;

24                   ...

25                   (7) if the court orders one, a reply to an answer.

26   Fed. R. Civ. P. 7(a) (emphasis added). The court has not ordered plaintiff to reply to defendants’

27   answer and declines to make such an order.

28   /////
                                                         1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s opposition (ECF No. 62) is

 2   disregarded.

 3   Dated: May 1, 2019

 4

 5

 6
     bivi0389.77e
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
